Drawings

The drawings filed 07/16/2020 are accepted by examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Ji et al. (US 8,095,929 B1) teaches method and system for determining a cost-benefit metric for potential virtual machine migrations. The cost-benefit metric for load balancing virtual machines is used to estimate a net gain in resource availability achieved by a proposed virtual machine migration. The cost-benefit metric an be used together with any other known metrics to evaluate candidate migrations. The metric takes into account stability of loads as well as migration cost, hence can protect a system from thrashing, i.e., frequently migrating virtual machines without gaining resource availability.
Li et al. (US 9,923,785 B1) teaches resource scaling in computing infrastructure. A current workload associated with a computing infrastructure is monitored for a change in the current workload. A first cost value is computed wherein the first cost value indicates a cost associated with scaling a current resource configuration for the computing infrastructure to respond to the change to the current workload. A second cost value is computed wherein the second cost value indicates a cost associated with ignoring the change to the current workload and maintaining the current resource configuration for the computing infrastructure. The first cost value and the second cost value are compared. A determination is made whether to scale or maintain the current resource configuration based on the comparison of the first cost value and the second cost value.
Srinivasan et al. (US 2021/0256066 A1) teaches a method to increase the utilization to increase the utilization efficiency of the cloud computing system. The consumption unit estimation analyze utilization of consumption units in cloud computing resources and provide a more accurate consumption preview with respect to the cloud computing resources with various levels and granularities. 
Das (CN 107851106 A) teaches an architecture provides as a service the database that can represent the tenant to automatically zoom the size the container capacity. The architecture provides an abstraction, which reasoning money budget and inquiring the tenant can delay, but not resource supply. Automatically scaling module based on the available budget shortly before the charging interval, the observed delay and resource utilization rate is automatically determined for a subsequent charging interval of the container size.

As to claims 1-20, the prior art of record does not teach or render obvious the limitations recited in claims 1, 8 and 15, when taken in the context of the claims as a whole, specific to in response to determine that the predicted resource utilization rate of at least one of resources is outside a desired range, determining a first time period required for scaling the SDDC such that the predicted resource utilization rate of the at least one resource remains inside the desired range, predicting a second time period beginning after the first time period and extending to a time at which the scaling would no longer be necessary to maintain the resource utilization rate of the at least one resource within the desired range, comparing the second time period to a benefit threshold, and if the second time period is greater than the benefit threshold, scaling the SDDC.
Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196